                                Case 2:20-cv-00132-KJD-DJA Document 38 Filed 01/21/21 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       Shaina R. Plaksin, Esq.
                                Nevada Bar No. 13935
                        4       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        5       Las Vegas, NV 89148
                        6       Phone: (702) 856-7430
                                Fax: (702) 447-8048
                        7       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        8       Email: shaina.plaksin@knepperclark.com
                        9
                                David H. Krieger, Esq.
                      10        Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                      11        2850 W. Horizon Ridge Parkway, Suite 200
                                Henderson, NV 89052
                      12        Phone: (702) 848-3855, Ext. 101
                                Email: dkrieger@kriegerlawgroup.com
                      13

                      14        Counsel for Plaintiff

                      15                                         UNITED STATES DISTRICT COURT

                      16                                             DISTRICT OF NEVADA

                      17

                      18        HERMELINDA NUNEZ,                              Case No. 2:20-cv-00132-KJD-DJA

                      19                            Plaintiff,                 STIPULATION OF DISMISSAL OF
                                                                               OCWEN LOAN SERVICING, LLC, WITH
                      20                v.                                     PREJUDICE

                      21        OCWEN LOAN SERVICING, LLC,                     Complaint filed: January 20, 2020

                      22                            Defendant.

                      23
                                        PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                      24
                                the parties have stipulated to the dismissal of Defendant Ocwen Loan Servicing, LLC, from the
                      25
                                above captioned action, with prejudice.
                      26

                      27        //

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00132-KJD-DJA Document 38 Filed 01/21/21 Page 2 of 2



                                Each party will bear its own fees and costs.
                         1

                         2             IT IS SO STIPULATED.
                                       DATED: November 3, 2020
                         3
                                 KNEPPER & CLARK LLC                                    KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                         4
                                 /s/ Shaina R. Plaksin                                  /s/ Gary E. Schnitzer
                         5       Matthew I. Knepper, Esq., SBN 12796                    Gary E. Schnitzer, Esq., SBN 395
                         6       Miles N. Clark, Esq., SBN 13848                        8985 S. Eastern Ave., Suite 200
                                 Shaina R. Plaksin, Esq., SBN 13935                     Las Vegas, NV 89123
                         7       5510 So. Fort Apache Rd, Suite 30                      Email: gschnitzer@ksjattorneys.com
                                 Las Vegas, NV 89148
                         8       Email: matthew.knepper@knepperclark.com                TROUTMAN PEPPER HAMILTON SANDERS LLP
                                 Email: miles.clark@knepperclark.com                    Kevin F. Kieffer, Esq., SBN 7045
                         9       Email: shaina.plaksin@knepperclark.com                 5 Park Plaza, Suite 1400
                      10                                                                Irvine, CA 92614-2545
                                 KRIEGER LAW GROUP, LLC                                 kevin.kieffer@troutman.com
                      11         David H. Krieger, Esq., SBN 9086
                                 2850 W. Horizon Ridge Parkway, Suite 200               Counsel for Defendant
                      12         Henderson, NV 89052                                    Ocwen Loan Servicing, LLC
                                 Email: dkrieger@kriegerlawgroup.com
                      13
                                 Counsel for Plaintiff
                      14
                                                                     ORDER GRANTING
                      15
                                     STIPULATION OF DISMISSAL OF OCWEN LOAN SERVICING, LLC WITH
                      16
                                                                          PREJUDICE
                      17
                                IT IS SO ORDERED.
                      18
                                                                      _________________________________________
                      19                                              UNITED STATES DISTRICT COURT JUDGE
                      20                                                         21st day of _______________
                                                                                               january, 2021 xxxxxxx
                                                                      DATED this ____                          2020
                      21

                      22

                      23

                      24

                      25

                      26

                      27
                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
